Citation Nr: 1757545	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-09 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.   Entitlement to an increased disability rating in excess of 20 percent for crushing injury to the right foot with resultant fracture of the distal phalanx of the right great toe with degenerative arthritis.  

2.  Entitlement to an increased disability rating in excess of 20 percent for degenerative arthritis of the right ankle prior to April 1, 2015, and in excess of 10 percent thereafter, to include whether the reduction from 20 percent to 10 percent was proper.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to December 1978 and from November 1980 to September 1981.  

These matters come to the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before decision review officers (DROs) in July 2014 and December 2014, and before the undersigned Veterans Law Judge (VLJ) in May 2017, and transcripts of these hearings have been associated with the claims file.  

To the extent that additional relevant evidence has been added to the claims file since the September 2015 supplemental statement of the case (SSOC), the Board notes that the Veteran's March 2014 VA Form 9 substantive appeal was received after February 2, 2013; as such, the additional evidence is subject to initial review by the Board.  Moreover, the Veteran and his representative have explicitly waived review by the agency of original jurisdiction (AOJ).  38 U.S.C. § 7105(e) (2012); 38 C.F.R. § 20.1304 (2017).  

At the hearing, the undersigned left the record open for 60 days until July 17, 2017, to allow the Veteran to submit additional records.  The Veteran submitted additional evidence, however, it was all duplicative of evidence that had been previously submitted.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's crushing injury to the right foot with resultant fracture of the distal phalanx of the right great toe with degenerative arthritis has been manifested by no worse than moderately severe right foot disability.  

2.  The Veteran's 20 percent disability rating for degenerative arthritis of the right ankle was in effect for more than 5 years and the reduction to 10 percent effective April 1, 2015 did not result in a reduction of compensation payments being made at that time.  

3.  Prior to April 1, 2015, the Veteran's degenerative arthritis of the right ankle was manifested by no worse than marked limited motion of the ankle, without ankylosis.  

4.  From April 1, 2015, the Veteran's degenerative arthritis of the right ankle had shown sustained improvement under the ordinary conditions of life and was manifested by no worse than moderate limited motion of the ankle, without ankylosis.  

5.  At the May 2017 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his claims of entitlement to service connection for PTSD and entitlement to a TDIU rating.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 20 percent for crushing injury to the right foot with resultant fracture of the distal phalanx of the right great toe with degenerative arthritis have not been met for any period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5284 (2017).  

2.  The criteria for a rating reduction for degenerative arthritis of the right ankle from 20 percent to 10 percent, effective April 1, 2015, were met.  38 U.S.C. §§ 1155, 5107 (2012);; 38 C.F.R. §§ 3.105, 3.344, 4.13, 4.71a, DC 5271 (2017).  

3.  The criteria for an increased disability rating in excess of 20 percent for degenerative arthritis of the right ankle prior to April 1, 2015, and in excess of 10 percent thereafter, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2017).  

4.  The criteria for withdrawal of a claim of entitlement to service connection for PTSD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  

5.  The criteria for withdrawal of a claim of entitlement to a TDIU rating have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board.").  

Regarding VA's duty to assist, the Board acknowledges the Veteran's repeated assertions of general inadequacy within the VA examinations of record, because the examiners did not adequately consider his reports of flare-ups or properly measure his limited motion; however, as discussed further herein, the Board finds the VA examinations of record to be adequate to adjudicate the Veteran's increased rating claims on appeal because they are based on thorough examinations, appropriate diagnostic tests, and provide adequate information to consider the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Moreover, the range of motion measurements taken during the VA examinations of record can be presumed to have been made through the use of a goniometer as this is the usual practice of VA examiners when conducting VA examinations for rating purposes; therefore, such range of motion measurements are found to be probative and accurate in describing of the Veteran's current level of symptomatology for rating purposes based upon limitation of motion.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) ("There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties,'" quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1, 71 L. Ed. 131 (1926)).  

Additionally, to the extent that the Veteran asserts that his disabilities on appeal have worsened since the most recent September 2014 VA examination, the Board finds that the probative evidence of record does not otherwise indicate that there has been a material worsening in the severity of such disabilities since September 2014; therefore, remand for current VA examinations is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted); see also 38 C.F.R. § 3.327(a) (2016); VAOPGCPREC 11-95.  At the May 2017 hearing, the Veteran stated he would submit additional relevant treatment records documenting a worsening of his service-connected conditions; however, no such records have been added to the file.  Thus, the Board finds that without evidence of worsening, a new examination is not warranted.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Increased Ratings/Reductions - Generally  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2017).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2017).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14, do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2017).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability, which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In deciding the Veteran's increased rating claims on appeal, the Board has considered the matters from the relevant temporal period including one year prior to the Veteran's June 2012 claim of entitlement to a TDIU rating, which was also accepted by VA as claims of entitlement to increased disability ratings for his service-connected right toe and right ankle disabilities.  

Regarding ratings reductions, the Board acknowledges that there are specific procedural requirements for a reduction, as set forth in 38 C.F.R. § 3.105 (2017).  Notably, the rating reduction at issue did not result in any reduction of VA compensation being paid to the Veteran as his overall combined disability rating was not reduced; therefore, the procedural protections of 38 C.F.R. § 3.105(e) do not apply.  Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007).  Nevertheless, the Veteran was provided with adequate notice and a predetermination hearing before the RO implemented the rating reduction via a January 2015 rating decision, effective April 1, 2015.  

Additionally, the Board is mindful that where, as here, a disability rating has been in effect for five years or more, VA benefits recipients are to be afforded certain protections as set forth in 38 C.F.R. § 3.344 (2017).  In such cases, where an examination indicates improvement, the rating agency must review the entire record of examinations and the medical-industrial history in order to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  If doubt remains, 38 C.F.R. § 3.344(b) provides that after affording due consideration to all the evidence developed, the agency will continue the rating in effect as provided for in that subsection.  
"When any change in evaluation is made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examination or use of descriptive terms."  38 C.F.R. § 4.13 (2017).  

II.A.  Increased Rating - Right Toe  

The Veteran's right foot with resultant fracture of the distal phalanx of the right great toe with degenerative arthritis is rated as 20 percent disabling during the entire rating period on appeal under DC 5284, regarding other injuries of the foot.  See  38 C.F.R. § 4.71a, DC 5284 (2017).  

Thereunder, a 20 percent disability rating is warranted for moderately severe disability, a 30 percent disability rating is warranted for severe disability, and a maximum schedular 40 percent disability rating is warranted for actual loss of use of the foot.  Id.  

The words "moderate," "moderately severe," and "severe" are not defined in DC 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6 (2017).  By analogy, the Board has considered that in the context of special monthly compensation, VA regulations define loss of use of a foot as "when no effective function remains other than that which would be equally well served by an amputation . . . [and] use of a suitable prosthetic appliance."  38 C.F.R. § 4.63 (2017).  The determining factor is the "actual remaining function of the . . . foot, whether the acts of . . . balance and propulsion, etc., . . . could be accomplished equally well by an amputation stump with prosthesis."  Id.  Conditions that will be considered as the loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent footdrop, accompanied by characteristic organic changes.  38 C.F.R. § 4.63(a)-(b).  

After a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 20 percent for crushing injury to the right foot with resultant fracture of the distal phalanx of the right great toe with degenerative arthritis for the entire period on appeal.  

Notably, upon VA examination November 2012, the Veteran reported pain in his right foot, which prohibited standing or walking for long periods, although he denied the use of any assistive devices.  Diagnostic x-ray studies showed degenerative joint disease (DJD) of the distal phalanx of the right great toe.  

Upon subsequent VA examination in December 2013, the Veteran reported intermittent pain with flare-ups upon weight bearing, prolonged walking, or prolonged standing.  A physical examination of the right foot revealed pain to the plantar surface, minimal movement of the second through fifth toes, with no movement of the right great toe, which also displayed hallux valgus without resulting symptoms.  The Veteran reported occasional use of a cane for walking and regular use of orthotic inserts.  The VA examiner concluded that the Veteran's right foot crush injury resulted in moderately severe right foot disability with functional impact upon prolonged walking or standing, and weight bearing.  

Upon additional VA examination in September 2014, the Veteran reported chronic constant right foot pain and flare-ups of pain with overuse, which prohibited physical activities that required running, prolonged walking, or prolonged standing.  Upon physical examination there was pain contributing to functional loss including less movement than normal, weakened movement, excess fatigability, pain on movement, pain on weight-bearing and non-weight bearing, disturbance of locomotion, interference with standing, and lack of endurance.  Ultimately, the examiner assessed that the Veteran's posttraumatic arthritis from a prior right great toe fracture was moderate in nature and that it chronically compromised weight bearing; the examiner further opined that during flare-ups, the Veteran's functional loss would prohibit him from standing or walking for more than five minutes at a time on his right foot.  

Upon VA examination the following month, in November 2014, the Veteran reported ongoing right foot pain with prolonged standing and walking, with flare-ups of increased pain with standing and walking.  Upon physical examination, there was right foot pain and functional loss including less movement than normal, weakened movement, pain on movement, pain on weight bearing, disturbances of locomotion, and interference with standing.  The examiner stated that there was functional loss during flare-ups or when the joint was used repeatedly over a period of time in that the Veteran experienced additional pain with standing and walking.  The Veteran reported constant use of a brace for ambulation.  Ultimately, the examiner concluded that the Veteran's residuals of fracture of the distal phalanx of the right great toe and crushing injury with degenerative arthritis resulted in moderately severe disability, which chronically compromised weight bearing and required the use of inserts, and which resulted in functional impact upon his ability to work, including pain with prolonged standing and walking long distances.   

The Board has considered the lay evidence of record insofar as it is probative and related to observable symptomatology, including the Veteran's December 2014 DRO hearing testimony, his May 2017 Board hearing testimony regarding the severity of his right foot condition that resulted in ongoing pain and lack of motion, and the June 2017 lay statement from the Veteran's wife, which described the Veteran's ongoing physical pain that prevented normal physical activity.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, to the extent that such statements assert that the Veteran's disability is more severe than is reflected in the VA examinations discussed above, the Board finds that the clinical findings made by medical professionals in the examination reports are detailed and thorough, and the Board accords these findings higher probative value.  

The Board has also considered whether an increased disability rating is warranted under an alternate diagnostic code for any period on appeal but concludes that DC 5284 is the most appropriate in that it broadly contemplates the nature of the Veteran's right foot injury and resulting disability.  See Schafrath, 1 Vet. App. at 593.  

In summary, as there is no probative evidence of record that the Veteran's right foot disability has resulted in severe foot injury for any period on appeal, the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 20 percent for crushing injury to the right foot with resultant fracture of the distal phalanx of the right great toe with degenerative arthritis for the entire period on appeal.  As such, there is no reasonable doubt to be resolved and the claim is denied.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.B.  Increased Rating - Right Ankle  

The Veteran's service-connected right ankle disability is rated as 20 percent disabling prior to April 1, 2015, and as 10 percent disabling thereafter, under DC 5003-5271, regarding degenerative arthritis rated by analogy as limited motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.  Thereunder, a 20 percent disability rating is warranted for marked limited motion of the ankle, while 30 percent and 40 percent disability ratings are warranted for more severe limited motion based upon ankylosis of the ankle.  Id.  

The normal ranges of motion of the ankle are 20 degrees of dorsiflexion and 45 egrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2017).  According to VA's M21-1 Adjudication Procedures Manual, an example of moderate limitation of ankle motion is less than 15 degrees of dorsiflexion or less than 30 degrees of plantar flexion, while an example of marked limitation is less than 5 degrees of dorsiflexion or less than 10 degrees of plantar flexion.  See M21-1, Part III, Subpart iv, 4.A.3.o, Moderate and Marked LOM of the Ankle (2017).  

After a review of the evidence of record, and as discussed further below, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 20 percent for degenerative arthritis of the right ankle prior to April 1, 2015, that the reduction in disability rating from 20 percent to 10 percent effective April 1, 2015 was proper, and that a disability rating in excess of 10 percent thereafter is not warranted.  

Upon VA examination in November 2012, the Veteran reported daily right ankle pain with flare-ups of pain.  Upon physical examination, his range of motion included plantar flexion to 25 degrees and dorsiflexion to 20 degrees, each with pain at the endpoint.  There was no additional limitation of range of motion upon repetition; however, the examiner noted functional impairment including less movement than normal, weakened movement, excess fatigability, and pain on movement.  Muscle strength was 2/5 with plantar flexion and 3/5 with dorsiflexion, without noted laxity, ankylosis, or other ankle conditions.  The Veteran reported occasional use of inserts for his right ankle condition.  Diagnostic x-rays showed degenerative arthritis in the right ankle, with resulting functional impact upon the Veteran's ability to work in that he could not stand or walk as far, and had problems bending and stooping.  

Upon subsequent VA examination in December 2013, the Veteran reported constant right ankle pain, including flare-ups of intensified pain with weight bearing, standing, and walking, which also resulted in ankle swelling.  Upon physical examination, range of motion findings included plantar flexion to 10 degrees and dorsiflexion to 15 degrees, each with pain at the endpoint.  There was no additional limitation of motion upon repetition, although the examiner noted functional impairment including less movement than normal, weakened movement, pain on movement, and swelling.  Muscle strength was slightly diminished (4/5) with plantar flexion and dorsiflexion, without any noted laxity or ankylosis.  The Veteran reported occasional use a cane and constant use of orthotics for assistance with ambulation.  X-rays documented right ankle arthritis, and the examiner noted functional impact upon weight bearing, standing, and walking.  

Upon additional VA examination in September 2014, the Veteran reported flare-ups of right ankle pain with overuse.  Upon physical examination, initial range of motion findings included plantar flexion to 15 degrees, dorsiflexion to 10 degrees, inversion to 10 degrees, and eversion to 5 degrees, with objective evidence of pain at the endpoints but without additional loss of range of motion upon repetition.  Based upon the clinical presentation, the examination findings, and the Veteran's reports, the examiner could not opine as to what additional loss of range of motion in degrees would result from repeated use over time or during flare-ups without resorting to speculation; however, the examiner noted functional loss including weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and weight bearing.  Muscle strength was slightly diminished (4/5) in plantar flexion and dorsiflexion, but there was no instability or ankylosis.  The Veteran reported occasional use of a cane for his right ankle disability.  The examiner concluded that the Veteran's right ankle arthritis resulted in functional impairment, which rendered the Veteran unable to participate in activities requiring walking or standing for more than a total of ten minutes out of every hour or activities requiring repetitive movements of the right ankle joint, with running completely precluded.  The examiner stated the Veteran was otherwise capable of active and sedentary employment.  

Upon VA examination the following month, in November 2014, the Veteran reported ongoing right ankle pain with flare-ups of increased pain with standing and prolonged walking.  Upon physical examination, initial range of motion included dorsiflexion to 10 degrees and plantar flexion to 15 degrees, each with pain the resulted in functional loss.  The examiner identified further functional loss over a period of time including pain, fatigue, weakness, lack of endurance, and incoordination, which he described in range of motion equal to the Veteran's initial findings.  Additionally, the examination stated that the examination neither supported nor contradicted the Veteran's reports of increased functional loss during flare-ups, as he was not experiencing a current flare up.  Muscle strength was diminished (3/5) in plantar flexion and dorsiflexion, but there was no atrophy, ankylosis, or instability.  The Veteran reported constant use of an ankle brace and regular use of a cane for ambulation.  The examiner concluded that the Veteran's right ankle disability resulted in functional impairment upon employment, including problems with prolonged walking beyond a few blocks, running, and prolonged standing.  

Given noted improvement in the Veteran's right ankle disability, the RO first proposed a rating reduction within a September 2014 rating decision, after which the RO implemented the proposed rating reduction within a January 2015 rating decision that reduced the Veteran's assigned disability rating from 20 percent to 10 percent, effective April 1, 2015.  The Board has considered the aforementioned provisions of 38 C.F.R. § 3.344(a) and concludes that the evidence of record, including as discussed above, indicates that the Veteran's right ankle degenerative arthritis had shown sustained improvement, which warranted the reduction in the disability rating.  Notably, the Veteran's disability rating for his right ankle was not reduced upon a single VA examination, but rather after multiple VA examinations throughout the rating period documented sustained improvement of the Veteran's right ankle degenerative arthritis under the ordinary conditions of life.  Indeed, VA examinations conducted in November 2012, December 2013, September 2014, and November 2014 fail to document marked limitation of ankle motion to less than 5 degrees of dorsiflexion or less than 10 degrees of plantar flexion.  See M21-1, Part III, Subpart iv, 4.A.3.o, Moderate and Marked LOM of the Ankle.  

As such, the Board concludes that the Veteran's right ankle degenerative arthritis has shown sustained improvement.  Moreover, the sustained improvement indicates that such condition has been maintained under the ordinary conditions of life, as these examinations cover a two-year period.  Therefore, the Board finds, based on the preponderance of the evidence, that the Veteran's degenerative arthritis of the right ankle had demonstrated sustained improvement by April 1, 2015, and, thus, the reduction of the 20 percent disability rating to 10 percent, effective April 1, 2015, was proper.  38 C.F.R. § 3.344.  

Moreover, given the evidence discussed above, the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 20 percent for degenerative arthritis of the right ankle prior to April 1, 2015, and in excess of 10 percent thereafter.  38 C.F.R. § 4.71a, DC 5271.  

In addition to the objective evidence discussed above, the Board has considered the lay evidence of record insofar as it is probative and related to observable symptomatology, including the Veteran's December 2014 DRO hearing testimony, his May 2017 Board hearing testimony, and the June 2017 lay statement from the Veteran's wife.  See Layno, 6 Vet. App. at 469.  However, to the extent that such statements assert that the Veteran's disability is more severe than is reflected in the VA examinations discussed above, the Board finds that the clinical findings made by medical professionals in the examination reports are detailed and thorough, and the Board accords these findings higher probative value.  Additionally, to the extent the Veteran has reported ongoing right ankle pain, including flare-ups of pain, which limit physical activities, the Board finds that such complaints are adequately contemplated by the currently assigned compensable disability ratings for the entire period on appeal.  See 38 C.F.R. § 4.59; Mitchell, 25 Vet. App. 32.  

The Board has also considered the applicability of alternate diagnostic codes, including regarding impairment of the tibia and fibula, subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy; however, as the objective evidence of record does not document the presence of such conditions, DCs 5262, 5270, and 5272-74 are not for application.  See 38 C.F.R. § 4.71a, DCs 5262, 5270, 5272-74; see also Schafrath, supra.  Moreover, the Board has found no section that provides a basis upon which to assign an initial disability rating in excess of 20 percent for degenerative arthritis of the right ankle prior to April 1, 2015, and in excess of 10 percent thereafter.  

As such, the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  

III.  Withdrawn Claims - PTSD, TDIU  

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

At the May 2017 Board Central Office hearing, the Veteran indicated that he wished to withdraw his claims of entitlement to service connection for PTSD and entitlement to a TDIU rating.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  Accordingly, the Board does not have jurisdiction to review the claims and they are dismissed.  

The Board appreciates the Veteran traveling to Washington, D.C., to provide testimony in connection with his claims and appreciates the service he provided to our country.  


ORDER

Entitlement to an increased disability rating in excess of 20 percent for crushing injury to the right foot with resultant fracture of the distal phalanx of the right great toe with degenerative arthritis is denied for the entire period on appeal.  

The reduction in disability rating for the Veteran's degenerative arthritis of the right ankle from 20 percent to 10 percent, effective April 1, 2015, was proper.  

Entitlement to an increased disability rating in excess of 20 percent for degenerative arthritis of the right ankle prior to April 1, 2015 and in excess of 10 percent thereafter is denied.  

The claim of entitlement to service connection for PTSD is dismissed.  

The claim of entitlement to a TDIU rating is dismissed.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


